—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered October 29, 1996, convicting him of assault in the first degree, assault in the second degree (two counts), criminal possession of a weapon in the fourth degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that on a reverse-Batson application, the trial court applied the wrong standards in determining that the race-neutral excuses proffered by defense counsel were pretextual (see, Batson v Kentucky, 476 US 79). That contention is unpreserved for appellate review, as the defendant failed to object on those grounds at a time that the court could have remedied the perceived error (see, CPL 470.05 [2]). In any event, the record indicates that the court applied the appropriate legal standards (see, People v Childress, 81 NY2d 263). Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.